Citation Nr: 1015331	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-22 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for degenerative 
changes of the right knee, status post patella chondroplasty 
and plica excision. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1996 to August 
2005. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida. 

In September 2008, the Board remanded the claim for 
additional development and is now ready for disposition.


FINDING OF FACT

The Veteran's right knee disability is manifested by 
subjective complaints of pain, giving away, stiffness, 
weakness, and flare-ups which hinder his mobility.  Objective 
findings include normal limitation of motion, and no 
subluxation, instability, or arthritis; however, 
periarticular pathology (chondromalacia patella) of the right 
knee has been shown.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no more, for 
degenerative changes of the right knee, status post patella 
chondroplasty and plica excision have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a compensable initial rating for a right 
knee disability.  He contends that his right knee disability 
is more severe than the currently-assigned noncompensable 
rating represent.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  The rating schedule also 
provides that when an unlisted disability is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  With regard to knee related 
claims in particular, the General Counsel has also held that 
separate ratings may be granted based on limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) of 
the same knee joint.  VAOPGCPREC 09-2004 (Sept. 17, 2004).

Finally, in cases where the Veteran's claim arises from a 
disagreement with the initial evaluation following the grant 
of service connection, the Board shall consider the entire 
period of claim to see if the evidence warrants the 
assignment of different ratings for different periods of time 
during these claims a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran has a noncompensable rating for patellofemoral 
pain syndrome of her left knee.  In order to warrant a 
compensable rating, the evidence must show:

*	ankylosis of the knee in full 
extension, or in slight flexion 
between 0 and 10 degrees;
*	knee flexion that is limited to 45 
degrees (10 percent under 5260); or
*	knee extension that is limited to 10 
degrees (10 percent under 5261).  

Here, the Board concludes that the criteria for a 10 percent 
rating, but no more, have been met under 38 C.F.R. § 4.59, 
since he has painful motion with periarticular pathology.  

The Veteran's right knee was examined by VA in May 2006 and 
July 2009.  Results from these examinations reveal complaints 
of pain.  The July 2009 VA examination also reflected 
positive crepitation and subpatellar tenderness.  
Additionally, he reported that he occasionally wore a knee 
brace.  Although a July 2009 X-ray related that the joint 
spaces were intact, private medical evidence reflects a 
diagnosis of chondromalacia patella.  Further, he underwent 
arthroscopic surgery for a chondroplasty.    

Based on this evidence, the Board finds that the Veteran has 
periarticular pathology with an identifiable effect on his 
knee's ability to function.  Therefore, the criteria for a 
minimal compensable rating of 10 percent under 38 C.F.R. 
§ 4.59 is warranted.  

Next, the Board must consider whether a rating in excess of 
10 percent for the Veteran's right knee disability is 
warranted.  In order to warrant a rating in excess of 10 
percent, the evidence must show:

*	ankylosis of the knee in favorable 
angle in full extension or in slight 
flexion between 0 and 10 degrees (30 
percent under DC 5256);
*	flexion limited to 30 degrees (20 
percent under DC 5260); or
*	extension limited to 15 degrees (20 
percent under DC 5261).

In this case, however, the Board has concluded that a rating 
in excess of 10 percent is not warranted based on flexion, 
extension, or ankylosis.  

Turning again to the VA examinations, neither examination 
indicated that the Veteran had any significant functional 
impairment in his activities of daily living or occupation.

At the May 2006 VA examination, the Veteran reported that he 
was able to do activities of daily living and his conditions 
did not affect his ability to work.  He reported a history of 
knee injury and surgery in service and that he still 
developed some pain in the knee.  He reported no flare ups of 
the right knee.  Examination of the right knee showed full 
squatting capability without pain and a range of motion of 
flexion of 145 degrees and extension of 0 degrees without 
pain on motion.  There was no fluid or instability in the 
knee, no subpatellar crepitus or pain on patellar grinding.  
Repeated motion did not cause an increase in pain or 
fatigability, weakness, lack of endurance or incoordination.  
He was diagnosed with minimal degenerative changes in the 
right knee. 

At the July 2009 examination, the Veteran reported an 
increased intensity and frequency of pain since his last 
visit.  He stated that he currently treated his condition 
with Tylenol arthritis.  He reported severe daily flare ups 
due to climbing stairs, squats, lifting and carrying things, 
jumping and jogging.  He reported partial relief with 
activity modification.  

There were no constitutional symptoms or incapacitating 
episodes of arthritis and he was found not to have 
inflammatory arthritis.  The examiner found the Veteran's 
right knee to have crepitation and subpatellar tenderness but 
no mass behind the knee, clicks or snaps, grinding, 
instability or meniscus abnormality.  There was no evidence 
of pain with active motion on the right side.  

The right knee flexion was 0 to 140 degrees, and extension 
was 0 degrees.  In July 2009 an x-ray of the right knee was 
taken in conjunction with the VA examination which determined 
that there was no evidence of fractures or dislocations and 
no radiographic evidence of any bony or soft tissue 
pathology. 

Based on the evidence above, ankylosis has not been shown.  
Ankylosis is defined as a fixation of the joint.  As noted, 
range of motion was essentially full; therefore, ankylosis 
has not been shown.  

Similarly, the ranges of motion listed do not satisfy the 
criteria for higher ratings under DC 5260 or DC 5261.  At the 
May 2006 examination the right knee was limited to 145 
degrees flexion and 0 degrees extension, and at the July 2009 
examination the right knee was limited to 140 degrees flexion 
and 0 degrees extension.

Other diagnostic codes are considered, to determine if a 
compensable rating is assignable for the service-connected 
residuals of a right knee injury.  However, as the Veteran 
does not have subluxation nor lateral instability of the knee 
(specifically denied), dislocated or removal of the semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum, separate evaluations under DCs 5257, 5258, 5259, 
5262 and 5263, respectively, are not warranted.  

Further, although he claims to have arthritis in his knee and 
the May 2006 VA examination diagnosed degenerative changes, 
this appeared to be not based on X-ray evidence.  In fact, 
the July 2009 X-ray found there to be no arthritis; 
therefore, DC 5003 and 5010 are not for application as a 
diagnosis of arthritis must be established by X-ray findings.  

Next, application of a higher disability evaluation based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59 also does not apply based on 
the medical evidence of record.  See DeLuca v. Brown, 8 Vet.  
App. 202 (1995).  The Veteran has complaints of pain to but 
no additional limitation of function due to pain, fatigue, 
weakness, or lack of endurance on physical evaluation.  

In this case, the VA examiners specifically found no further 
limitation based on repetitive movements.  Therefore, the 
Veteran's right knee disability is properly evaluated by the 
now-current 10 percent rating.  The assignment of different 
evaluations throughout the pendency of the appeal has been 
considered; however, the evidence does not support staged 
evaluations as the evidence has essentially been consistent 
throughout.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered the Veteran's statements that 
his disability is worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disorder according to the appropriate 
diagnostic codes. 

Such competent evidence concerning the nature and extent of 
the Veteran's right knee disability has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  

Further, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  However, there has been no showing that the 
Veteran's right knee disability has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or has otherwise rendered 
impractical the application of the regular scheduler 
standards.  

Specifically, the Veteran's clinical care has been on an 
outpatient basis.  Moreover, it does not appear that he has 
ever been hospitalized for a right knee disability.  
Moreover, at the July 2009 examination, he reported that he 
missed seven days from work in the last 12 months due to his 
ankle and knee conditions.  However, the Board finds that 
this does not rise to the level of "marked" interference 
with employment.  

There is no doubt that the Veteran has impairment of the 
right knee which results in activity restrictions; however, 
the regular scheduler criteria contemplate the symptomatology 
shown in this case.  Id.  In essence, the evidence does not 
demonstrate an exceptional or unusual disability picture 
which renders impracticable the application of the regular 
scheduler standards. 

 As such, referral for consideration of an extraschedular 
evaluation is not warranted here.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In sum, the 
evidence more closely approximates the criteria for a 10 
percent rating for a right knee disability, but no more.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

	As to VA's duty to assist, the RO associated the Veteran's 
private and VA clinical records, and he was afforded VA 
examinations in May 2006 and July 2009.  The Board finds that 
the examinations were adequate for evaluation purposes.  
Specifically, the examiners reviewed the claims file, 
interviewed the Veteran, and conducted physical examinations.  
There is no indication that the VA examiners were not fully 
aware of the Veteran's past medical history or that they 
misstated any relevant fact.  
	
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 



	(CONTINUED ON NEXT PAGE)




ORDER

A 10 percent rating, but no more, is granted for degenerative 
changes of the right knee, status post patella chondroplasty 
and plica excision, subject to governing criteria applicable 
to the payment of monetary benefits. 



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


